Final Transcript Conference Call Transcript VOXX - Q4 2009 Audiovox Corporation Earnings Conference Call Event Date/Time: May 15, 2009 / 02:00PMGMT Thomson StreetEvents www.streetevents.com Contact Us © 2009 Thomson Financial. Republished with permission. No part of this publication may be reproduced or transmitted in any form or by any means without the prior written consent of Thomson Financial. 1 Final Transcript May 15, 2009 / 02:00PM GMT, VOXX - Q4 2009 Audiovox Corporation Earnings Conference Call CORPORATE PARTICIPANTS Glenn Wiener GW Communications - IR Patrick Lavelle Audiovox Corp. - President, CEO Michael Stoehr Audiovox Corp. - SVP, CFO John Shalam Audiovox Corp. - Chairman of the Board CONFERENCE CALL PARTICIPANTS Jim Barrett CL King & Associates - Analyst Richard Greenberg Donald Smith & Co. - Analyst Dan Thomason Harbor Management - Analyst Mike Neary Neary Asset Management - Analyst PRESENTATION Operator Good day, ladies and gentlemen, and welcome to Audiovox's conference call. My name is Dan and I'll be your coordinator for today. At this time all participants are in listen-only mode. We will conduct a question-and-answer session towards the end of this conference. (Operator Instructions). As a reminder, this conference is being recorded for replay purposes. I would now like to turn the call over to your host for today's call, Mr. Glenn Wiener. Please proceed. Glenn Wiener - GW Communications - IR Thank you and good morning. Welcome to Audiovox's fiscal 2009 fourth-quarter and year-end conference call. Today's call is being webcast from our website, www.Audiovox.com, and is under the investor relations section. With us today are Patrick Lavelle, President and Chief Executive Officer; Michael Stoehr, Senior Vice President and Chief Financial Officer; and John Shalam, Chairman of the Board. Before turning the call over to Pat I'd like to read our Safe Harbor language. Thomson StreetEvents www.streetevents.com Contact Us © 2009 Thomson Financial. Republished with permission. No part of this publication may be reproduced or transmitted in any form or by any means without the prior written consent of Thomson Financial. 2 Final Transcript May 15, 2009 / 02:00PM GMT, VOXX - Q4 2009 Audiovox Corporation Earnings Conference Call Except for historical information contained herein, statements made on today's call and on today's webcast that would constitute forward-looking statements may involve certain risks and uncertainties. All forward-looking statements made are based on currently available information. The Company assumes no responsibility to update any such forward-looking statements. The following factors, among others, may cause actual results to differ materially from the results suggested in these forward-looking statements. These factors include but are not limited to risks that result from changes in the Company's core business operations or ability to keep pace with technology advances; significant competition in the mobile and consumer electronics business and accessory business; relationships with key suppliers and customers; quality and consumer acceptance of our newly introduced products; market volatility; non-availability of product; excess inventory; price and product competition; new product introductions and the possibility that a review of our prior filings by the SEC may result in changes to our financial statements; and the possibility that stock holders or regulatory authorities may initiate proceedings against the Company and/or our officers and directors as a result of any numerous statements or their actions. Risk factors with our business, including some of the factors set forth herein, are detailed in our Form 10-K which was filed yesterday after market close. With that said I'd like to now turn the call over to Pat Lavelle. Patrick Lavelle - Audiovox Corp. - President, CEO Thank you, Glenn, and good morning, everyone. A lot has changed since our last conference call. Unfortunately the momentum that we had from our strong third quarter was impacted by global economic turmoil and a string of events that arose in our fourth quarter that we simply could not overcome. Weakening retail sales; severely depressed automotive sales, markdowns driven by customer and vendor bankruptcies, and several non-cash charges related to goodwill and intangibles severely cut into fourth quarter and resulted in an annual loss. In a few moments Michael will cover the quarter and the year-end numbers. My focus this morning will be on the events and the issues that impacted our results and my thoughts on the immediate future. Through the first nine months of the fiscal year we operated at near breakeven. And despite the faltering economy, which led to lower sales versus our initial forecast, we stayed even by quickly adjusting overheads to match sales throughout the year and by making aggressive cuts over the past few months.
